DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In re Claim 1, the feature of the drain and source open circuiting when a drain current value is exceeded is not a feature which is described in an enabling manner in the specification.  As is known in the art and demonstrated on Page 7 of Lecture 8 MOSFET (I) MOSFET I-V CHARACTERISTICS a characteristic curve showing the drain current versus the drain-source voltage demonstrates the maximum drain current to which the current through the MOSFET is limited and not a threshold current value that when exceeded causes the MOSFET to open circuit.  The specification does not provide adequate description on how the instant invention does not adhere to this well known principle of characteristic curves.
Claims 2-4 are rejected due to their dependence on claim 1.
Independent claims 5 and 9 raise similar issues as discussed with claim 1 with the difference being that claim 5 is drawn toward an IGBT and claim 9 towards a BJT.  Claims 6-8 are rejected due to their dependence on claim 5 and claims 10-12 are rejected due to their dependence on claim 9.
The claims have been addressed as best as possible below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecture 8 MOSFET (I) MOSFET I-V CHARACTERISTICS.
In re Claim 1, Lecture 8 teaches a method for using a semiconductor intelligence line, the method comprising: disposing the semiconductor intelligence line vertically on a drain-source voltage axis of an output characteristics table of the first semiconductor; cutting through at least one gate-source voltage line on the output characteristics table of the first semiconductor vertically by the semiconductor intelligence line; and crossing the semiconductor intelligence line and the gate-source voltage line to obtain a crossing point, which extends horizontally and crosses with a drain current axis of the output characteristics table of the first semiconductor (as seen in Figure 10 on page 14 and included below).

    PNG
    media_image1.png
    287
    386
    media_image1.png
    Greyscale

In re Claim 2, the drain current as seen above represents the limit current as is known in the art and described on Page 7.
In re Claim 3, Lecture 8 teaches that the semiconductor in an n-channel MOSFET (Page 3).
In re Claim 4, the output characteristic table has at least one semiconductor intelligent line as seen above.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AN4544 Application Note IGBT datasheet tutorial.
In re Claim 5, AN4544 teaches a method for using a semiconductor intelligence line, the method comprising: disposing the semiconductor intelligence line vertically on a collector-emitter voltage axis of an output characteristics table of the first semiconductor; cutting through at least one gate-emitter voltage line on the output characteristics table of the first semiconductor vertically by the semiconductor intelligence line; and crossing the semiconductor intelligence line and the gate-emitter voltage line to obtain a crossing point, which extends horizontally and crosses with a collector current axis of the output characteristics table of the first semiconductor (as seen in Figure 10 on page 14 and included below).

    PNG
    media_image2.png
    265
    624
    media_image2.png
    Greyscale

In re Claim 6, the drain current as seen above represents the limit current as is known in the art.
In re Claim 7, the semiconductor is a IGBT as seen in the included graph above.
In re Claim 8, the output characteristic table has at least one semiconductor intelligent line as seen in the graph above.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ECSSTUFF4U for Electronics Engineer.
In re Claim 9, ECSTUFF4U teaches a method for using  a semiconductor intelligence line, the method comprising: disposing the semiconductor intelligence line vertically on a collector-emitter voltage axis of an output characteristics table of the first semiconductor; cutting through at least one base current line on the output characteristics table of the first semiconductor vertically by the semiconductor intelligence line; and crossing the semiconductor intelligence line and the base current line to obtain a crossing point, which extends horizontally and crosses with a collector current axis of the output characteristics table of the first semiconductor (as seen in the Figure on Page 2 and included below).

    PNG
    media_image3.png
    265
    538
    media_image3.png
    Greyscale

In re Claim 10, the drain current as seen above represents the limit current as is known in the art.
In re Claim 11, the semiconductor is an n-type transistor as seen on Page 2.
In re Claim 12, the output characteristic table has at least one semiconductor intelligent line as seen in the graph above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836